


EXHIBIT 10.1
 
THIRD AMENDMENT
 
This Third Amendment, dated as of July 21, 2010 (this “Amendment”), to the
Credit Agreement dated as of April 19, 2006, as amended by the First Amendment
dated as of December 23, 2008 and the Second Amendment dated as of March 10,
2010 (the “Credit Agreement”), among AVIS BUDGET HOLDINGS, LLC (“Holdings”),
AVIS BUDGET CAR RENTAL, LLC (the “Borrower”), the subsidiary borrowers from time
to time parties thereto, the several lenders from time to time parties thereto
(the “Lenders”), BANK OF AMERICA, N.A., CREDIT AGRICOLE CORPORATE & INVESTMENT
BANK NEW YORK BRANCH (formerly known as CALYON) and CITICORP USA, INC. as
documentation agents, WACHOVIA BANK, NATIONAL ASSOCIATION as co-documentation
agent, DEUTSCHE BANK SECURITIES INC. as syndication agent, JPMORGAN CHASE BANK,
N.A., as administrative agent (in such capacity, the “Administrative Agent”; and
together with the other agents named therein, the “Agents”) and CITIGROUP GLOBAL
MARKETS INC., as arranger of this Amendment (in such capacity, the “Third
Amendment Arranger”).
 
W I T N E S S E T H:
 
 
WHEREAS, Holdings, the Borrower, the Lenders and the Agents are parties to the
Credit Agreement;  
 
 
 WHEREAS, the Borrower has requested that the Lenders amend certain terms in the
Credit Agreement in the manner provided for herein; and  
 
 
WHEREAS, the Administrative Agent and the Lenders are willing to agree to the
requested amendments subject to the provisions of this Amendment;  
 
NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:
 
1. Defined Terms.  Unless otherwise defined herein, capitalized terms are used
herein as defined in the Credit Agreement as amended hereby.
 
2. Amendments to Section 1.1 (Defined Terms).  Section 1.1 of the Credit
Agreement is hereby amended as follows:
 
(a)(i)           by amending the definition of “Consolidated EBITDA” by deleting
subclause (f) thereof in its entirety and inserting in lieu thereof the
following new subclause (f):
 
 “(f)(i) separation, integration, restructuring and severance cash items and
(ii) other extraordinary, unusual or non-recurring cash items, in the case of
each of (i) and (ii) in an aggregate amount not to exceed (w) $150,000,000 for
any period ended after the Third Amendment Effective Date through the sixth full
fiscal quarter immediately following the Third Amendment Effective Date, (x)
$120,000,000 for the period ended on the last day of the seventh full fiscal
quarter immediately following the Third Amendment Effective Date, (y)
$90,000,000 for the period ended on the last day of the eighth full fiscal
quarter immediately following the Third Amendment Effective Date, and (z)
$60,000,000 for any period ended thereafter”
 
(a)(ii)           by amending the definition of “Consolidated EBITDA” by
replacing the word “and” immediately following subclause (h) thereof with “,”
and inserting immediately following subclause (i) thereof the following new
subclauses (j) and (k):
 
“ (j) fees, expenses and transaction costs in connection with the DTA
Acquisition, the financing thereof and the Third Amendment and (k) the amount of
 
 
1

--------------------------------------------------------------------------------

 
cost savings, operating expense reductions and synergies projected by the
Borrower in good faith to be realized not later than the end of the sixth full
fiscal quarter immediately following the Third Amendment Effective Date in
connection with the DTA Acquisition as a result of specified actions taken or
with respect to which substantial steps have been taken by the Borrower
(calculated on a pro forma basis as though such cost savings, operating expense
reductions and synergies had been realized on the first day of such period and
as if such cost savings, operating expense reductions and synergies were
realized during the entirety of such period), net of the amount of actual
benefits realized during such period from such actions; provided that (A) a
certificate signed by a Responsible Officer shall be delivered to the
Administrative Agent together with the Compliance Certificate required to be
delivered pursuant to Section 6.02(b), certifying that such cost savings,
operating expense reductions and synergies are reasonably expected and factually
supportable in the good faith judgment of the Borrower, (B) the aggregate amount
of cost savings, operating expense reductions and projected synergies added
pursuant to this clause (k) shall not exceed $180,000,000 in the aggregate, (C)
no cost savings, operating expense reductions and synergies shall be added
pursuant to this clause (k) to the extent duplicative of any expenses or charges
otherwise added to Consolidated EBITDA, whether through a pro forma adjustment
or otherwise, for such period, and (D) projected amounts (and amounts not yet
realized) may no longer be added in calculating Consolidated EBITDA pursuant to
this clause (k) to the extent occurring more than four full fiscal quarters
after the specified action taken in order to realize such projected cost
savings, operating expense reductions and synergies.”


 (a)(iii)                      by amending the definition of “Consolidated
EBITDA” by replacing the phrase “during such Reference Period” in each of
clauses (i) and (ii) of the second to last sentence thereof with “during or
following such Reference Period”.
 
(b) by amending the definition of “Net Cash Proceeds” by adding “(i)”
immediately following the words “net of” in subclause (a) thereof, inserting the
word “and” at the end of subclause (a) thereof, and inserting immediately
following subclause (a) thereof the following new subclause (ii):
 
“(ii) amounts applied to the repayment of Securitization Indebtedness in
connection with any Disposition of fleet vehicles of Dollar Target and its
Subsidiaries permitted by clause (g) of Section 7.5”
 
 (c) by adding the following new definitions in the appropriate alphabetical
order:
 
“Dollar Target”: Dollar Thrifty Automotive Group, Inc.
 
“DTA Acquisition”: the acquisition in accordance with the terms hereof (by
merger or otherwise) by the Borrower or a Subsidiary Guarantor of 100% of the
outstanding Capital Stock of Dollar Target.
 
 “Third Amendment”: the Third Amendment to this Agreement, dated as of July 21,
2010, among Holdings, Borrower, the Administrative Agent, the Third Amendment
Arranger and the Lenders party thereto.
 
 “Third Amendment Effective Date”: the date on which all of the conditions set
forth in Section 14 of the Third Amendment shall have been satisfied.
 
 
2

--------------------------------------------------------------------------------

 
3. Amendment to Section 2.23 (Incremental Facilities).
 
(a)  
Clause (a) of Section 2.23 the Credit Agreement is hereby amended by deleting it
in its entirety and inserting in lieu thereof the following new clause (a):

 
“(a)           After the Third Amendment Effective Date and before the Extended
Term Loan Maturity Date (with respect to Term Loans) and Extended Revolving
Termination Date (with respect to Revolving Loans), as applicable, the Borrower,
by written notice to the Administrative Agent, may request (i) the establishment
of one or more additional tranches of term loans (the commitments thereto, the
“Incremental Term Loan Commitments”) and/or (ii) increases in the Revolving
Commitments (the “Incremental Revolving Commitments” and, together with the
Incremental Term Loan Commitments, the “Incremental Loan Commitments”); provided
that (i) each such request shall be for not less than $25,000,000 (or such
lesser amount that would increase the Maximum Facilities Amount to the limit
provided in the following sublause (ii)) and (ii) after giving effect to each
such request, the aggregate amount (the “Maximum Facilities Amount”) of
outstanding Term Loans and Revolving Commitments shall not exceed
$2,000,000,000; provided that the Maximum Facilities Amount shall be permanently
reduced by the aggregate principal amount (excluding any paid in kind amounts)
of (i) any secured Indebtedness incurred by the Borrower pursuant to Section
7.2(z)(i) secured by Liens on the Collateral on a pari passu basis with the
Obligations and (ii) any secured Indebtedness incurred by the Borrower pursuant
to Section 7.2(z)(ii). Each such notice shall specify the date (each, an
“Increased Amount Date”) on which the Borrower proposes that the Incremental
Loan Commitments shall be effective, which shall be a date not less than 10
Business Days after the date on which such notice is delivered to the
Administrative Agent.  The Borrower may approach any Lender or any Person to
provide all or a portion of the Incremental Loan Commitments; provided that (i)
no Lender will be required to provide such Incremental Loan Commitment and (ii)
any entity providing all or a portion of the Incremental Loan Commitments other
than a Lender, an affiliate of a Lender or an Approved Fund shall be reasonably
acceptable to the Administrative Agent (with such acceptance by the
Administrative Agent to not be unreasonably withheld or delayed).”
 
(b)  
Clause (b) of Section 2.23 the Credit Agreement is hereby amended by inserting
the words “except for any Incremental Loan Commitment in connection with the DTA
Acquisition,” at the beginning of each of clauses (i) and (ii) thereof.

 
4. Amendment to Section 5.2 (Conditions to Each Extension of Credit).  Section
5.2 of the Credit Agreement is hereby amended by inserting the following new
sentence at the end thereof:
 
“Any funding or effectiveness of an Incremental Loan Commitment (including any
deemed issuance of Letters of Credit) in connection with the DTA Acquisition
shall not be subject to the conditions precedent set forth in this Section 5.2,
nor shall it constitute a representation and warranty hereunder.”
 
5. Amendment to Section 7.2 (Indebtedness).
 
 
 (a)
Section 7.2 of the Credit Agreement is hereby amended by deleting clause (e)
thereof in its entirety and inserting in lieu thereof the following new clause
(e):

 
 
3

--------------------------------------------------------------------------------

 
 
“(e) (i) Guarantee Obligations of the Borrower in respect of obligations under
the Letter of Credit Facilities and (ii) obligations in respect of surety bonds
and similar obligations incurred in the ordinary course of business.”

 
 
(b)
Section 7.2 of the Credit Agreement is hereby amended by inserting in clause (v)
thereof the following new parenthetical immediately following the words
“payments or prepayments”:

 
“(other than (i) as a result of change of control, asset sale, or issuance of
Capital Stock or Indebtedness or (ii) pursuant to other mandatory prepayment
requirements customary for similar Indebtedness after taking into account then
prevailing market conditions)”
 
 
(c)
Section 7.2 of the Credit Agreement is hereby amended by deleting the word “and”
at the end of clause (x) thereof, inserting the word “and” at the end of clause
(y) thereof, and inserting immediately following clause (y) thereof the
following new clause (z):

 
“(z)           Indebtedness of the Borrower and its Subsidiaries (including any
Guarantee Obligations in respect thereof) incurred (i) to finance a portion of
the DTA Acquisition or (ii) to refinance any Term Loans (including any
Incremental Term Loans), and (iii) any Permitted Refinancing thereof;”
 
6. Amendment to Section 7.3 (Liens).  Section 7.3 of the Credit Agreement is
hereby amended by deleting the word “and” at the end of clause (r) thereof,
inserting the word “and” at the end of clause (s) thereof, and inserting
immediately following clause (s) thereof the following new clause (t):
 
“(t)           Liens securing Indebtedness permitted under Section 7.2(z);
provided that (i) with respect to any such Indebtedness that is secured by Liens
on the Collateral on a pari passu basis with the Obligations (A) the aggregate
principal amount of such Indebtedness incurred to finance the DTA Acquisition
shall not exceed $400,000,000, (B) such Indebtedness shall not be secured by any
property or assets of any Loan Party other than the Collateral, (C) the Liens
securing such Indebtedness shall be governed by security documentation
substantially the same as the Security Documents (with such modifications as are
reasonably satisfactory to the Administrative Agent; provided, that any
modifications that make such security documentation less restrictive to the Loan
Parties shall be satisfactory to the Administrative Agent) and (D) the
Administrative Agent shall have entered into an intercreditor agreement
customary for similar issuances of Indebtedness in form and substance reasonably
satisfactory to the Administrative Agent with the holders of such Indebtedness
or an agent thereof and the Borrower, and any such intercreditor agreement shall
remain in full force and effect at any time such Indebtedness remains
outstanding and (ii) with respect to any such Indebtedness that is secured by
Liens on the Collateral on a second priority basis with the Obligations (A) such
Indebtedness shall not be secured by any property or assets of any Loan Party
other than the Collateral, (B) the Liens securing such Indebtedness shall be
governed by security documentation substantially the same as the Security
Documents (with such modifications as are reasonably satisfactory to the
Administrative Agent; provided, that any modifications that make such security
documentation less restrictive to the Loan Parties shall be satisfactory to the
Administrative Agent) and (C) the Administrative Agent shall have entered into
an intercreditor agreement customary for similar issuances of Indebtedness in
form and substance reasonably satisfactory to the Administrative Agent with the
holders of such Indebtedness or an agent thereof
 
 
4

--------------------------------------------------------------------------------

 
and the Borrower, and any such intercreditor agreement shall remain in full
force and effect at any time such Indebtedness remains outstanding.”
 
7. Amendment to Section 7.5 (Disposition of Property). Section 7.5 of the Credit
Agreement is hereby amended by inserting the following phrase at the end of
clause (g) thereof:
 
 “and any Disposition of fleet vehicles of Dollar Target and its Subsidiaries or
other divestitures required in connection with, resulting from or related to the
DTA Acquisition”
 
8. Amendment to Section 7.7 (Investments).  Section 7.7 of the Credit Agreement
is hereby amended by replacing the word “and” at the end of clause (o) thereof
with “,”, inserting the word “and” at the end of clause (p) thereof, and
inserting immediately following clause (p) thereof the following new clause (q):
 
“(q)           the DTA Acquisition so long as immediately after giving pro forma
effect to the DTA Acquisition, the Borrower is in pro forma compliance with both
of the Financial Condition Covenants under Section 7.1 as of the end of the most
recently ended Fiscal Quarter.”
 
9. Amendment to Section 7.8 (Optional Prepayments and Modifications of Certain
Agreements).  Section 7.8 of the Credit Agreement is hereby amended by inserting
the following phrase immediately before the first proviso in clause (a) thereof:
 
“or the Indebtedness permitted by Section 7.2(z) secured by Liens on the
Collateral on a second priority basis with the Obligations.”
 
10. Amendment to Schedule 4.17 (UCC Filing Jurisdiction).  Schedule 4.17 of the
Credit Agreement is hereby amended by substituting therefor an updated schedule
to be delivered by the Borrower to the Administrative Agent at any time on or
prior to the Third Amendment Effective Date.
 
11. Consent to Intercreditor Arrangements; Amendment of Security Documents.  In
connection with the incurrence of any Indebtedness pursuant to Section 7.2(z) of
the Credit Agreement that is secured by Liens on the Collateral (“Specified
Secured Debt”), the Required Lenders hereby consent to permit the Administrative
Agent to enter into (a) one or more intercreditor agreements (each a “Specified
Intercreditor Agreement”) customary for similar issuances of Indebtedness, in
form and substance reasonably satisfactory to the Administrative Agent,
establishing the relative rights of the Secured Parties (as defined in the
Guarantee and Collateral Agreement) and of the secured parties in respect of any
such Specified Secured Debt with respect to the Collateral and certain related
matters and (b) such amendments to the Security Documents as shall be
appropriate or necessary in connection therewith; provided, in each case, that
Administrative Agent has received evidence reasonably satisfactory to it that
the terms of any such Specified Secured Debt and the definitive documentation
entered into in connection therewith comply with the terms of the Credit
Agreement.  Each Lender and Agent hereby irrevocably (i) consents to such pari
passu or second priority treatment, as applicable of Liens to be provided for
under the instruments, agreements and other documents evidencing or governing
the Specified Secured Debt or the amended Security Documents, as the case may
be, and any Specified Intercreditor Agreement entered into in connection
therewith in accordance with the terms of the Credit Agreement, (ii) authorizes
the Administrative Agent to execute and deliver amendments to and waivers of the
Security Documents referred to above, any Specified Intercreditor Agreements and
any documents relating thereto, in each case on behalf of, and without any
further consent, authorization or other action by, such Lender or Agent, and
agrees that, upon the execution and delivery thereof, such Lender or Agent will
be bound by the provisions of any such amendment or waiver, (iii) agrees that,
upon the execution and delivery thereof, such Lender or Agent will be bound by
the provisions of any Specified Intercreditor
 
 
5

--------------------------------------------------------------------------------

 
Agreement, as if it were a signatory thereto and will take no actions contrary
to the provisions of any Specified Intercreditor Agreement and (iv) agrees that
no Lender or Agent shall have any right of action whatsoever against
Administrative Agent as a result of any action taken by the Administrative Agent
pursuant to this paragraph or in accordance with the terms of any Specified
Intercreditor Agreement.  Each Lender and Agent hereby further irrevocably
authorizes the Administrative Agent to enter into such amendments, supplements
or other modifications to or waivers of any Specified Intercreditor Agreement in
connection with any extension, renewal or refinancing of the Obligations or any
of the Specified Secured Debt as are reasonably acceptable to the Administrative
Agent to give effect thereto, in each case on behalf of, and without any further
consent, authorization or other action by, such Lender or Agent, and agrees
that, upon the execution and delivery thereof, such Lender or Agent will be
bound by the provisions of any such amendment or waiver. The Administrative
Agent shall have the benefit of the provisions of Section 9 of the Credit
Agreement with respect to all actions referred to in this paragraph and all
actions taken or omitted to be taken by it in accordance with the terms of any
Specified Intercreditor Agreement to the full extent thereof. In connection with
the DTA Acquisition, the Required Lenders hereby consent to permit the
Administrative Agent to enter into such amendments to or waivers of the Security
Documents as the Administrative Agent determines are appropriate or necessary in
connection therewith, and the Required Lenders and the Administrative Agent
hereby agree that no actions or deliveries required under Section 6.9 of the
Credit Agreement or any Security Documents with respect to Dollar Target or the
DTA Acquisition shall be required to be made or delivered until after
consummation of the DTA Acquisition.
 
12. Fees.           The Borrower agrees to pay to the Administrative Agent for
the account of each Lender who has executed and delivered a counterpart of this
Amendment by 5:00 P.M., New York City time, on July 14, 2010 (the “Third
Amendment Signing Date”), an amendment fee (the “Amendment Fee”) in an amount
equal to 0.25 % of the sum of each such Lender’s Revolving Commitment and
outstanding Term Loans, which fee shall be due and payable as follows:
 
(a)  
50% of such Amendment Fee shall be due and payable within 5 Business Days of the
Third Amendment Signing Date; and

 
(b)  
the remaining 50% of such Amendment Fee shall be due and payable on the Third
Amendment Effective Date (and only if the Third Amendment Effective Date
occurs).

 
13. Representations and Warranties.  On and as of the date hereof, the Borrower
hereby confirms, reaffirms and restates that the representations and warranties
set forth in Section 4 of the Credit Agreement are true and correct in all
material respects except to the extent that such representations and warranties
expressly relate solely to a specific earlier date, and except for any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect,” or similar language, in which case the Borrower hereby
confirms, reaffirms and restates that such representations and warranties are
true and correct in all respects.
 
14. Conditions to Effectiveness.  This Amendment shall become effective upon
satisfaction of the following conditions precedent (the effective date of this
Amendment, the “Third Amendment Effective Date”):
 
(a)  
on or prior to the date of this Amendment, the Third Amendment Arranger shall
have received the following:

 
(i)  counterparts to this Amendment duly executed by Holdings, the Borrower, the
Administrative Agent and the Required Lenders;
 
 
6

--------------------------------------------------------------------------------

 
(ii)  executed counterparts from each Loan Party of the Guarantee and Collateral
Acknowledgement substantially in the form attached hereto as Exhibit A; and


 (iii) all fees (other than the Amendment Fee) required to be paid, and all
expenses for which invoices have been presented (including the reasonable fees
and expenses of legal counsel) required to be paid under this Amendment;
 
(b)  
on or prior to the date of this Amendment, the Administrative Agent shall have
received 50% of the Amendment Fee for the account of each Lender consenting to
the Amendment in accordance with Section 12 hereof;

 
(c)  
on or prior to the Third Amendment Effective Date:

 
(i)  the Administrative Agent shall have received the remaining 50% of the
Amendment Fee for the account of each Lender consenting to the Amendment in
accordance with Section 12 hereof; and
 
(ii) the Third Amendment Arranger shall have received all other fees required to
be paid, and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel) required to be paid under this
Amendment; and
 
(d)  
the DTA Acquisition shall have been consummated.

 
Notwithstanding the foregoing, the amendments described in Sections 2(a)(iii),
5(a) and 5(b) of this Amendment shall become effective on the date of this
Amendment upon satisfaction of the conditions precedent set forth in Sections
14(a) and 14(b) hereof.


15. Continuing Effect; No Other Amendments or Consents.  Except as expressly
provided herein, all of the terms and provisions of the Credit Agreement are and
shall remain in full force and effect.  The amendments provided for herein are
limited to the specific subsections of the Credit Agreement specified herein and
shall not constitute a consent, waiver or amendment of, or an indication of the
Administrative Agent’s or the Lenders’ willingness to consent to any action
requiring consent under any other provisions of the Credit Agreement or the same
subsection for any other date or time period. Upon the effectiveness of the
amendments set forth herein, on and after the Third Amendment Effective Date,
each reference in the Credit Agreement to “this Agreement,” “the Agreement,”
“hereunder,” “hereof” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to “Credit Agreement,”
“thereunder,” “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as amended
hereby.
 
16. Expenses.  The Borrower agrees to pay and reimburse the Third Amendment
Arranger and the Administrative Agent for all its reasonable costs and
out-of-pocket expenses incurred in connection with the preparation and delivery
of this Amendment, including, without limitation, the reasonable fees and
disbursements of counsel to the Third Amendment Arranger and the Administrative
Agent in accordance with the terms in the Credit Agreement (and in the case of
the Third Amendment Arranger, to the extent the Administrative Agent would be
paid and reimbursed under the Credit Agreement).
 
17. Counterparts.  This Amendment may be executed in any number of counterparts
by the parties hereto (including by facsimile and electronic (e.g. “.pdf”, or
“.tif”) transmission), each of
 
 
7

--------------------------------------------------------------------------------

 
which counterparts when so executed shall be an original, but all the
counterparts shall together constitute one and the same instrument.
 
18. GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
 
 
8

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.
 

   
 
 
 
By:
AVIS BUDGET HOLDINGS, LLC
 
 
/s/ Rochelle Tarlowe
     
Name:
Title:
Rochelle Tarlowe
Vice President and Treasurer
 

 
 
 
 

   
 
 
 
By:
AVIS BUDGET CAR RENTAL, LLC
 
 
/s/ Rochelle Tarlowe
     
Name:
Title:
Rochelle Tarlowe
Vice President and Treasurer
 



 
 

--------------------------------------------------------------------------------

 
 

   
 
 
 
 
By:
CITIGROUP GLOBAL MARKETS INC.,
as Third Amendment Arranger
 
 
/s/ Christopher M. Wood
     
Name:
Title:
Christopher M. Wood
Director
 

 
 
 

--------------------------------------------------------------------------------

 


 
 
 
 
 
By:
JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
 
/s/ Mary E. Gherty
     
Name:
Title:
Mary E. Gherty
Managing Director
 



 
 

--------------------------------------------------------------------------------

 
 

   
 
 
 
 
By:
BANK OF AMERICA, N.A., as a Lender
 
 
 
/s/ L. Dustin Vincent
     
Name:
Title:
L. Dustin Vincent
Senio Vice President
 
 

 
 
 

--------------------------------------------------------------------------------

 
 

   
 
 
 
By:
CITIBANK N.A., as a Lender
 
 
/s/ Thomas A. Neville
     
Name:
Title:
Thomas A. Neville
Attorney in Fact
 
 



 
 
 

--------------------------------------------------------------------------------

 
 

   
 
 
 
By:
Credit Agricole Corporate & Investment Bank., as a Lender
 
 
/s/ Rod Hurst
     
Name:
Title:
Rod Hurst
Managing Director
 
 



 

   
By:
/s/ Michael Madnick
     
Name:
Title:
Michael Madnick
Managing Director
 
 

 
 
 
 

--------------------------------------------------------------------------------

 
 

   
 
 
 
 
 
 
By:
DEUTSCHE BANK AG NEW YORK BRANCH,
Solely in respect of Revolving Commitment held and administered by
Deutsche Bank AG New York Branch Leveraged Loan Portfolio Group: Revolving
Commitment $125,000,000
 
 
/s/ Scottye Lindsey
     
Name:
Title:
Scottye Lindsey
Director
 
 
 
/s/ Carin Keegan
     
Name:
Title:
Carin Keegan
Director
 



 

--------------------------------------------------------------------------------

 

   
 
 
 
 
By:
DEUTSCHE BANK AG London Branch, as a Lender
 
 
 
/s/ Dierdre D. Cesario
     
Name:
Title:
Dierdre D. Cesario
Assistant Vice President
 
/s/ Angelina Quintana
     
Name:
Title:
Angelina Quintana
Assistant Vice President
 


 
 

--------------------------------------------------------------------------------

 

   
 
 
 
By:
JPMORGAN CHASE BANK, N.A., as a Lender
 
 
/s/ Mary E. Gherty
     
Name:
Title:
Mary E. Gherty
Managing Director
 



 
 
 

--------------------------------------------------------------------------------

 



   
 
 
 
 
By:
[INSERT LENDER NAME], as a Lender
 
 
 
     
Name:
Title:
 
 



 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
Form of Guarantee and Collateral Acknowledgement
 
Reference is made to the Credit Agreement dated as of April 19, 2006 (as amended
from time to time, the “Credit Agreement”) among others Avis Budget Car Rental,
LLC, the Lenders and other parties thereto and JPMorgan Chase Bank, N.A., as
administrative agent.  Capitalized terms used but not defined herein are used
with the meanings assigned to them in the Credit Agreement.
 
Each Loan Party executing a copy of this Guarantee and Collateral
Acknowledgement confirms and agrees that notwithstanding the effectiveness of
the foregoing Third Amendment, each Loan Document to which such Person is a
party is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects, in each case as amended by the Third
Amendment.

 

   
 
 
 
 
By:
[                      ]
 
 
 
     
Name:
Title:
 
 




 
 
 